Citation Nr: 1129518	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a right knee disability, claimed as secondary to service-connected left knee disability has been received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran had active military duty from February 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the petition to reopen a claim for service connection for retropatellar pain syndrome, right knee, claimed as secondary to service-connected left knee disability.

In April 2011, the Veteran testified during a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

During the hearing, the Veteran also requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim.  To date, no additional evidence has been received.

The RO previously denied service connection for retropatellar pain syndrome, right knee in an April 2008 rating decision.  The Veteran was advised of the decision and his appellate rights later that month.  Although in August 2008, the Veteran sought to reopen his claim, he did not, within one year of notice of the April 2008 rating decision, express disagreement with the rating action.  The Veteran did not submit any evidence relating to the stated reason for the April 2008 denial of the claim-a lack of evidence establishing a nexus between his current right knee disability and service, nor did the Veteran's August 2008 statement provide any new and material information concerning the claim for service connection.  See Voracek v. Nicholson, 421 F. 3d 1299 (Fed. Cir. 2005) (the definition of "new and material evidence" in paragraph (a) of 38 C.F.R. § 3.156 applies to paragraph (b), and therefore to be material, the evidence must relate to an unestablished fact necessary to substantiate the claim).  Consequently, service connection for a right knee disability may be considered on the merits only if new and material evidence has been received since the time of the April 2008 adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The the issue of service connection for a right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In an April 2008 rating decision, the RO denied service connection for retropatellar pain syndrome, right knee, claimed as secondary to service-connected left knee disability; although notified of the denial in an April 2008 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the April 2008 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, claimed as secondary to service-connected left knee disability, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision in which the RO denied service connection for retropatellar pain syndrome, right knee, claimed as secondary to service-connected left knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's April 2008 denial is not new and material, the criteria for reopening the claim for service connection for a right knee disability, claimed as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2008 pre-rating letter notified the Veteran that his claim had previously been denied because there was no evidence that his right knee disability was related to service (to include service-connected left knee disability), and that the RO needed new and material evidence to reopen the claim.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason his claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  

The September 2008 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  This letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service medical records, and VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board finds that no further RO action on this matter, prior to appellate consideration, is required.  The Board acknowledges that the Veteran was not provided with a VA examination in connection with his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that new and material evidence to reopen the claim has not been received, a VA examination, at this juncture, is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim to reopen.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The RO previously denied the Veteran's claim for service connection for a right knee disability in April 2008.  The evidence of record at that time consisted of the Veteran's service treatment records, VA treatment records from the Temple, Texas VA Medical Center (VAMC) dated through June 2007, August 2006 and October 2007 letters from the Veteran's treating chiropractor at Kast Chiropractic, private treatment reports from Falls Community Hospital and Rural Health Clinic, the report of a June 2006 VA examination, and statements from the Veteran and his representative.

The service treatment records reveal treatment for a left knee injury and several reports of right knee pain during service.

VA treatment records reflect complaints of bilateral knee pain.

The letters from M. M. at Kast Chiropractic indicate that the pain in the Veteran's right knee is secondary to his service-connected left knee disability.  

Treatment reports from Falls Community Hospital and Rural Health Clinic reveal complaints of bilateral knee pain.  An October 2007 treatment report reflects a diagnosis of arthritis of the right knee.

On VA examination in June 2006, the Veteran reported that his right knee pain began approximately 18 months ago, following a motor vehicle accident.  The Veteran stated that he believes his current right knee pain has worsened due to weightbearing associated with his service-connected left knee disability.  The examiner opined that his right knee disability was less likely as not (less than 50/50 probability) caused by his service-connected left knee disability.  

Although notified of the RO's April 2008 denial later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's April 2008 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105;  38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in August 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's April 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the claims file since April 2008 includes medical treatment records from the Temple, Texas VAMC (dated from July 2009 through March 2011), a July 2010 letter from the Social Security Administration (SSA), a transcript of the Veteran's April 2011 Board hearing, and various written statements from the Veteran and his representative, on his behalf.

The Temple VAMC treatment records reflect evaluation and treatment for bilateral knee pain.  A July 2009 treatment record reflects a diagnosis of arthralgia, right knee.  The records also indicate that the Veteran used bilateral knee braces and that he was given steroid injections for his knee pain.

The SSA record reveals a change in the payment of the Veteran's SSA benefits due to a child support and/or alimony obligation.  The record does not contain any information revealing a connection between the Veteran's right knee disability and service.

While the above-described objective evidence can be considered "new," in that it was not before the RO in April 2008, it is not "material."  That is, the evidence does not include any medical comment or opinion relating the Veteran's right knee disability to service, or to his service-connected left knee disability.  Thus, none of the new, objective evidence relates to an unestablished fact necessary to substantiate the claim for service connection for right knee disability, or raises a reasonable possibility of substantiating the claim.

As for statements provided by the Veteran and by his representative, on his behalf, the Board notes that as laypersons without the appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of the Veteran's right knee disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disability, claimed as secondary to service-connected left knee disability are not met, and the RO's April 2008 denial of this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).









ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a right knee disability, claimed as secondary to service-connected left knee disability, is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


